Title: Thomas Jefferson’s Field Notes and Calculations of Altitude of the Peaks of Otter, [10–ca. 17 November 1815]
From: Jefferson, Thomas
To: 


            

              
                            
                            10–ca. 17 Nov. 1815
            
            Field Notes.1st operation.
            1815. Nov. 10. went on the top of the sharp or South peak of Otter, & from thence made these observations.
            
              
                
                
                 °
                 ′
                
              
              
                  
                the meridian altitude of the sun by sextant
                71–
                 8
                
              
              
                
                − error of instrument
                
                 1–
                30
              
              
                
                
                71–
                 6–
                30
              
              
                
                
                35
                33
                15
              
            
            
              
                  
                
              
            
            
              
                  
                magnetic rhumb of North or flat peak 35 N.  35.°50′ E.
              
            
            
              
                
                (the varian of needle had been before observed to be 2° East of N. i.e. 2°  to the right of the true rhumb in all points)
              
            
            ∠ of elevation of N. peak from apex of S. peak 52.′
            
              
                  
                
              
            
            from the apex of the sharp peak
            
              
                  
                the highest point of the main ridge of Willis’s mountains makes an ∠ with the course of the summit of S N. peak of 43°–37′
              
              
                
                magnetic rhumb of same point in Willis’s mount N. 80. E making the error of the needle 33′
              
              
                
                ∠ of depression of the same point in Willis’s ridge from the apex of the S. peak is 46′
              
            
             
            
            
            1815. Nov. 11. 2d opern
            
              
                
                this Fig. is entirely in the plane a.b.h.
              
            
            at c. observe it’s position
            
              
                  
                the vertical ∠ acg. + 7°–15′
              
              
                 
                  magn. rhumb c.g. N. 46. W
              
              
                
                  height of instr. above water. ch 8.f
              
              
                
                  vertical ∠s  icd + 8°–12′ 21′
              
              
                
                
                ch  l
                
              
              
                
                measure c.d. to bank of Otter
                25–52
                
              
              
                
                to publick road 
                17–
                
              
              
                at d. observe
                42–52
                 = 2806.32 f
              
            
            the vertical ∠ adf 8°–12′
            
            both vertical & horizontal angles refer to the horizon.
            
              
                in vertical ∠s
                + or x ∠. means elevation
              
              
                
                o means the horizon
              
              
                
                 − means depression
              
              
                in horizontl
                + or  means inflection to ye right
              
              
                
                − or  inflection to the left
              
              
                
                and always refers to the last course unless otherwise mentioned.
              
            
            the rhumb is magnetical. varian 2.° E. of North.
            measures in chains of 4. po. & 100. links, except where otherwise mentioned
            at  d 1st station observe position
            it’s height above the water
            
            Notes for corrections
            
              
                  
                Fig. 2.
                in the vertical ∠ i.c.d. the elevn of 21.′ pointed 18 I. above the true parallel to the inclined plane. c.d.
              
              
                
                
                note that in all the operns the plane of the theodolite was 3 f 8 I. above the ground.
              
              
                
                Fig. 3.
                in the vertical ∠ t.n.m. the elevn of 27′ pointed 11.f. above the true parallel of the inclined plane n.m.
              
              
                
                Fig. 2.
                where the measured line c.d. crossed the main Otter river the plane of the theodolite was 3 f–8 I + 4 f–4 I = 8. f above the surface of the water.
              
              
                
                Fig. 3.
                at the close of the measured line n.m. of 399.33 po. the main Otter crossed it at  8. po. from m. and twice more in the 12. po. preceding the last crossing.
              
            
            
            
            1815. Nov. 11. 3d opern
            
              
              
            
            at n. observe it’s position
            
              
                the
                vertical ∠
                l.n.p. 8°–20′
              
              
                
                horizl ∠
                t.n.p. 89–36 90°–13 117°–24′
              
              
                
                magn. rhumb.
                n.p. N. 56. W
              
              
                
                horizl vertl ∠
                tnm 27′
              
              
                
                rhumb
                nmS  32° 25′ W 
              
            
            
            
              
                  
                height of instrum. above the water NS. 3 f–8 I + 4 f–4 I = 8 f
              
              
                
                the altitude of summit of N. peak L 8°–27′
              
            
            
              
                  
                  it horizl ∠ 
                with n.p. 26°–34′ 27°–11′
              
              
                
                 
                with n.m 118° 117°–24′
              
              
                
                   it’s magn. rhumb. N 29°–52½′ W
              
            
            at measure n.m. 399.33 po. = 6589.f
            at m. observe
            
              
                  
                the 
                vertical ∠ lmo 7°–57.′ 8°–2′
              
              
                 
                
                horizl ∠ omu 70°–41
              
              
                
                
                rhumb of mo N. 37–45 W
              
              
                
                alt.
                of summit of S N peak L 7°–9′ 7°–13′
              
              
                
                
                it’s horizl  ∠s with mo 21°–53′
              
              
                
                
                mu 70–42 48°–48′
              
              
                
                
                it’s magnetic rhumb. N 16. W N. 15°–45′ W
              
            
            
            Nov. 12. a repetition of the observns from the station m. 
            
            
              
                the
                ∠ between mn. & the N. peak. 48°–48′  u.m.L.
              
              
                
                rhumb of the N. peak N. 15°–45′ W.  m.L.
              
              
                
                verticl ∠ of altitude of N. peak 7°–13′
              
              
                
                horizl ∠ between that & S. peak 21°–53′ o.m.L.
              
              
                
                rhumb of S. peak. N. 37°–45′ W.  m.o.
              
              
                
                verticl ∠ of altitude of S. peak 8°–2′
              
            
            
            
              
              
            
             Fig. 2.
            
              
                in the vertical △
                cdi. to reduce cd. to ci
                
              
              
                
                R : cd :: d : ci
                
              
              
                
                R. : 2806.32 :: S. 89°–39′ : ci 
                =
                2806.261
                
              
              
                
                Log. 2806.32 = 
                3.4481372
                
              
              
                
                L.S. 89°–39′
                9.9999910
                
              
              
                −
                Rad.
                3.4481291.
                =
                2806.261
                
              
              
                
                reqd d.i.
                
              
              
                
                R  : cd   ::  c :  di
                
              
              
                
                Rad : 2806.32 :: S. 21′ : di
                =
                17.1427
                
              
              
                
                Log 2806.32 :: =
                3.4481372
                
              
              
                
                L.S. 21′  =
                7.7859427
                
              
              
                −
                Rad.
                1.2340799
                =
                17.1427
                
              
              
                but this is to be corrected by subtracting
                
                 1.5
                see page 3.
              
              
                gives the true length of di. =
                
                15.6427
                
              
            
            now to reduce the ∠ icd. to the corrected length of d.i.
            
              
                in the △ cdi. given
                ci = 2806.261
              
              
                
                di = 15.6427
              
            
            reqd ∠ icd
            
            
              
                ci
                :
                di
                ::
                Rad
                :
                T. dci
                
              
              
                2806.261
                :
                15.6427
                ::
                Rad
                :
                T. dci
                = 19′–9″
              
            
            
              
                
                Log. 15.6427 =
                 1.1943118
                
              
              
                +
                Rad
                10.
                
              
              
                
                
                11.1943118
                
              
              
                −
                Log 2806.261
                 3.4481279
                
              
              
                
                
                 7.7461839
                = 19′–9″
              
            
            then in the △ cdi as reduced & corrected
            
              
                  
                the ∠  icd 
                =
                19′–9″
              
              
                
                ci
                =
                2806.261
              
              
                
                di
                =
                  15.6427
              
            
            
            
            in the vertical  △ dik, to find i.k. in order to reduce ci. to ck.
            given di. and all the angles
            
              
                S. k
                :
                di
                ::
                S d
                :
                ik
                
              
              
                S. 8°–12′
                :
                15.6427
                ::
                S. 81°–48′
                :
                ik
                = 108.5521
              
            
            
              
                 Log. 15.6427
                 1.1943118
                
              
              
                 L.S. 81°–48′
                 9.9955370
                
              
              
                
                11.1898488
                
              
              
                − L.S. 8°–12′
                 9.1542076
                
              
              
                
                 2.0356412
                = 2108.552
              
            
            then ck = ci − ik = 2806.261 − 108.552 = 2697.709
            
              
                
                
              
            
            
              
                in the vertical △
                 ack to find ak.
              
              
                
                given ck
                =
                2697.709
              
              
                
                ∠ c
                =
                7°–15′
              
              
                
                ∠ k
                =
                180° − 8°–12′ = 171°–48′
              
              
                
                ∠ a
                =
                180° − i c − k = 57′
              
            
            reqd ak.
            
              
                S. a
                :
                ck
                ::
                S. c.
                :
                ak
                
              
              
                S. 57′
                :
                2697.709
                ::
                S. 7°–15′
                :
                ak
                = 20533.8
              
            
            
              
                 Log. 2697.709
                 3.4309952
                
              
              
                 L.S. 7°–15′
                 9.1010558
                
              
              
                
                12.5320510
                
              
              
                − L.S. 57′
                 8.2195811
                
              
              
                
                 4.3124699
                = 20533.8
              
            
            
              
                
                
              
            
            
              
                in the right ∠d vertical △ akg. given ak
                =
                20533.8
              
              
                ∠ k
                =
                8°–12′
              
              
                ∠ a
                =
                81–48
              
              
                reqd ag. and gk.
              
            
            
            
              
                Rad
                :
                ak
                ::
                S. k
                :
                ag.
                
                
                
              
              
                Rad
                :
                20533.8
                ::
                S. 8°–12′
                :
                ag.
                =
                 2928.711
                
              
              
                Log. 20533.8
                4.3124699
                 +
                   4.333
                
              
              
                L.S. 8°–12′
                9.1542076
                
                2933.044
                = ab
              
              
                − Rad.
                13.4666775
                =
                2928.711
                
              
            
            
            
              
                Rad
                :
                ak
                ::
                S. a
                :
                gk.
                
              
              
                Rad
                :
                20533.8
                ::
                S. 81°–48′
                :
                gk.
                =
                 20323.9
                
              
              
                Log. 20533.8
                4.3124699
                
              
              
                L.S. 81°–48′
                9.9955370
                
              
              
                − Rad.
                14.3080069
                =
                20323.9
                
              
              
                
                
                +
                 2697.709
                = ck
              
              
                
                
                
                23021.609
                = cg
              
            
            
            Fig. 3.
            in the r. ∠d  vertical △ mnt to reduce nm. to nt
            and to find mt.
            
              
                
                given nm
                =
                6589. feet.
              
              
                
                ∠ n
                =
                27′
              
              
                
                ∠ m
                =
                89°–33′
              
              
                
                reqd nt. and mt.
              
            
            
              
                Rad.
                :
                nm
                ::
                S. m
                :
                nt
                
              
              
                Rad
                :
                6589
                ::
                S. 89°–33′
                :
                nt.
                =
                 6588.8
              
              
                Log. 6589
                3.8188195
                
              
              
                L.S. 89°–33′
                9.9999866
                
              
              
                − Rad.
                1
                3.8188061
                
                
                =
                6588.8
              
            
            
            
              
                for mt. say Rad.
                :
                nm
                ::
                S. n.
                :
                mt
                
              
              
                Rad
                :
                6589
                ::
                S. 27′
                :
                mt
                = 51.7493
              
            
            
              
                  
                Log. 6589.
                3.8188195
                
              
              
                
                L.S.  27′
                7.8950854
                
              
              
                −
                Rad.
                11.7139049
                =
                 51.7493
                
              
              
                to be corrected by subtracting
                 
                11.
                see page 3.
              
              
                true length of mt =
                
                40.7493
                
              
            
            
            next reduce the ∠ n. to the corrected length of mt.
            
              
                in the r. ∠d  △ mnt. given nt
                =
                6588.8
              
              
                mt
                =
                40.7493
              
              
                reqd ∠ n.
                
              
            
            
              
                nt
                :
                mt
                ::
                Rad.
                :
                T. n
                
              
              
                6588.8
                :
                40.7493
                ::
                Rad.
                :
                T. n
                = 21′–11″
              
            
            
              
                
                Log. 40.7493 + Rad. = 
                11.6101202
                
              
              
                −
                Log. 6588.8
                 3.8188061
                
              
              
                
                
                 7.7913141.
                = T. 21′–11″
              
            
            
            
            
              
                in the horizontal △ npt. given nt. 
                =
                6588.8
              
              
                
                
                °   ′
              
              
                ∠ tnp
                =
                90–13
              
              
                ∠ ptn
                =
                70–41
              
              
                ∠ npt
                =
                19– 6
              
              
                reqd pt. and pn.  
              
            
            
              
                for pt. say S. p.
                :
                nt
                ::
                S. n
                :
                pt
                
              
              
                S. 19°–6′
                :
                6588.8
                ::
                S. 90°–13′
                :
                pt.
                = 20135.61
              
            
            
              
                
                Log. 6588.8
                 3.8188061
                
              
              
                
                L.S. 90°–13′ = 89°–47′
                 9.9999969
                
              
              
                
                
                13.8188030
                
              
              
                −
                L.S. 19°–6′
                 9.5148371
                
              
              
                
                
                 4.3039659
                = 20135.61 = pt
              
            
            
            
              
                for pn. say S. p
                :
                nt
                ::
                S. t.
                :
                pn.
                
              
              
                S. 19°–6′
                :
                6588.8
                ::
                S. 70°–41′
                :
                pn.
                = 19002.2
              
            
            
              
                
                Log. 6588.8
                 3.8188061
                
              
              
                
                L.S. 70°–41′
                 9.9748361
                
              
              
                
                
                13.7936422
                
              
              
                −
                L.S. 19°–6′
                 9.5148371
                
              
              
                
                
                 4.2788051
                = 19002.2 = pn
              
            
            
            
              
                in the r. ∠d verticl △ lmo given mo.
                =
                20135.61
              
              
                ∠ m.
                =
                8°–2′
              
              
                ∠ l
                =
                81–58
              
            
            
              
                
                
                
                reqd lo.
                
              
              
                
                S. l.
                :
                mo
                ::
                S. m.
                :
                
                lo.
                
              
              
                
                S. 81°–58′
                :
                20135.61
                ::
                S. 8°–2′
                :
                
                lo. 
                =
                 2841.83 
              
              
                
                
                
                oq. 
                =
                  48.7493
              
              
                
                Log. 20135.61
                 4.3039659
                lq 
                =
                2890.5793
              
              
                
                L.S. 8°–2′
                 9.1453493
                op   
                =
                mt
                 =
                40.7493
              
              
                
                
                13.4493152
                pq 
                =
                tr
                 =
                 8.
              
              
                −
                L.S. 81°–58′
                 9.9957172
                 
                 
                oq.
                 =
                48.7493
              
              
                
                
                 3.4535980
                = 2841.83
                
              
            
            
            
            
            
            let LOPQ. be points in the axis of the North peak corresponding horizontally with l.o.p.q. in yt of the S. peak; and S. the summit of the North peak.
            
              
                we have still to find 
                the horizontl distance of the two Axes
              
              
                
                the height of S. by the observns at
                l.
              
              
                
                at
                m.
              
              
                
                at
                n.
              
            
            
            reduce the inclined trapezium lmnL. fig. 4. to it’s corresponding horisontal one p.t.n.P. in the horizontal plane of n
            
            
              
                
                In the horisontal △ Ptn.
                
              
              
                given nt 
                =
                6588.8
                
              
              
                
                
                 °′
                °′
              
              
                ∠ Pnt
                =
                117.24
                 or 62–36
              
              
                ∠ Ptn
                =
                 48–48
                
              
              
                ∠ tPn
                =
                 13–48
                
              
              
                reqd Pn.
                
              
              
                Pt.
                
              
            
            
              
                to find Pt. S. P.
                :
                nt
                ::
                S. Pnt
                :
                Pt
                
              
              
                S. 13°–48′
                :
                6588.8
                ::
                S. 62°–36′
                :
                Pt.
                =
                 24523.3
              
            
            
              
                
                Log. 6588.8
                 3.8188061
                
              
              
                
                L.S. 62°–36′
                9.9483227
                
              
              
                
                
                13.7671288
                
              
              
                −
                L.S. 13°–48′
                9.3775493
                
              
              
                
                
                4.3895795
                = 24523.3
              
            
            
            
              
                to find Pn. S. P
                :
                nt
                ::
                S. Ptn
                :
                Pn.
                
              
              
                S. 13°–48′
                :
                6588.8
                ::
                S. 48°–48′
                :
                Pn
                =
                 20783.21
              
            
            
              
                
                Log. 6588.8
                 3.8188061
                
              
              
                
                L.S. 48°–48′
                9.8764574
                
              
              
                
                
                13.6952635
                
              
              
                −
                L.S. 13°–48′
                9.3775493
                
              
              
                
                
                4.3177142
                = 20783.21
              
            
            
            
              
                In the horizl △ Ptp. given Pt = 
                
                24523.3
              
              
                pt =
                
                20135.61
              
              
                ∠ Ptp =
                
                21°–53′
              
              
                reqd pP.
                
              
            
            
            
              
                
                Pt + pt
                :
                Pt −  pt
                ::
                T. tpP. + pPt2
                :
                T. 
                tpP −  pPt2
                
              
              
                
                
                
                
                
                °  ′″ 
                
                
                  °′   ″
              
              
                
                44658.91
                :
                4387.69
                ::
                T. 79–3–30
                :
                T.
                  26–55–26
                
              
              
                
                Log. 4387.69
                 3.6422278
                
                
                 79– 3–30
                
              
              
                
                L.T. 79°–3′–30″
                10.7134430
                
                
                105–58–56 
                = tpP.
              
              
                
                
                14.3556708
                
                
                 52– 8– 4 
                = tPp.
              
              
                −
                Log. 44658.91
                4.6499081
                
                
                
                
              
              
                
                
                9.7057627
                
                = 26°–55′–26″ = T d/2
              
            
            
            
              
                for pP. S. tPp
                :
                 pt
                ::
                S. Ptp
                :
                pP
              
              
                
                S. 52°–8′–4″
                :
                20135.61
                ::
                S. 21°–53′
                :
                pP. = 9506.451 
              
              
              
                
                Log. 20135.61
                 4.3039648
                
              
              
                
                L.S. 21°–53′
                 9.5713802
                
              
              
                
                
                13.8753450
                
              
              
                −
                L.S. 52°–8′–4″
                 9.8973264
                
              
              
                
                
                 3.9780186
                = 9506.451
              
            
            
            
              
                In the horizl △ Pnp. given Pn
                =
                20783.21
                
              
              
                pn
                =
                19002.2
                
              
              
                ∠ Pnp
                =
                27°–11′
                 reqd pP.
              
            
            
              
                
                Pn + pn
                :
                Pn  −  pn
                ::
                T. npP + nPp2
                :
                T. 
                n.pP −  nPp2
                
              
              
                
                
                
                
                
                °′   ″ 
                
                
                 °′   ″
                
              
              
                
                39785.41
                :
                1781.
                ::
                T. 76–24–30
                :
                T. 
                10–28–323
                
              
              
                
                Log. 1781.
                 3.2506639
                
                
                76–24–30
                
              
              
                
                L.T. 76°–24′–30″
                10.6165949
                
                
                86–52–53
                 = npP.
              
              
                
                
                13.8672588
                
                
                65–56– 7
                 = nPp.
              
              
                −
                Log. 39785.41
                4.5997239
                
                
                
                
              
              
                
                
                9.2675349
                
                 = T. d/2 = 10°–28′–23″
              
            
            
            
              
                for pP. S. nPp
                :
                 pn
                ::
                S. Pnp
                :
                pP.
              
              
                
                S. 65°–56′–7″
                :
                19002.2
                ::
                S. 27°–11′
                :
                pP.  9507.27 
              
              
                
                Log. 19002.2
                 4.2788039
                
              
              
                
                L.S. 27°–11′
                9.6597633
                
              
              
                
                
                13.9385672
                
              
              
                −
                L.S. 65°–56′–7″
                9.9605114
                
              
              
                
                
                3.9780558
                =
                 9507.27
                
              
              
                
                
                
                
                 9506.451
                
              
              
                
                
                
                
                19013.721
                
              
              
                by mean of 2. operns
                pP. =  
                
                 9506.86 f.
                = 1.8 mile
              
              
                
                
                
                
                 9506.45
                
              
              
                
                
                
                
                19013.31 
                
              
              
                
                mean length of p.P. 
                
                 9506.65 
                
              
            
            
            By way of proof of these operations, we may at this stage collate the magnetic rhumb of m.n. or t.n. observed Nov. 11. and transferred by calculation to p.P. fig. 5. with the rhumb of l.S. or p.P. observed from l. Nov. 10.
            from p. in the horizontal trapezium ptnP. Fig. 5. draw pv. parallel with tn. this parallelism makes the ∠ tpv the supplement to ptn.
            
            
              
                
                
                
                °   ′
                
              
              
                we found the 
                ∠
                 ptn
                =
                70–41   
                
              
              
                then is 
                tpv
                =
                109–19   
                
              
              
                but
                tpP
                =
                105–58–56
                
              
              
                and consequently
                P.pv
                =
                3–20– 4
                
              
              
                by observn Nov. 11. tn = 
                pv
                is
                N. 32–25– 0 
                E
              
              
                add the  
                ∠
                Ppv
                
                3–20– 4
                
              
              
                gives by calculn
                pP
                
                N. 35–45– 4
                
              
              
                by observn of Nov. 10
                pP.
                
                N. 35–50– 0
                
              
              
                  difference
                
                
                0–4–56
                
              
            
            altho’ the needle is not to be relied on for exact precision, the magnetic rhumbs of the lines were taken as general checks on the other observations, and particularly to indicate whether the corresponding angles observed were to the right or left. the rhumbs now collated are so far a confirmation of the correctness of the intermediate work.
            
            for the height S. above l. that is, the height of the North peak above the South, by the observns at l.
            
              
                in the right ∠d vertical △ lLS.
                Fig. 1.
              
              
                given ∠ SlL.
                = 52′
              
              
                lL
                = pP. = 9506.86
              
              
                reqd LS
                
              
            
            
              
                
                Rad
                :
                lL
                ::
                T. SlL
                :
                LS
                
              
              
                
                Rad
                :
                9506.86
                ::
                T. 52′
                :
                LS
                = 143.482
              
            
            
              
                Log. 9506.86
                3.9770371
                
              
              
                L.T. 52′
                8.1797626
                
              
              
                −
                Rad.
                12.1567997
                = 143.482
              
            
            
            
              
                for lS Si. of lSL
                :
                lL
                ::
                Rad
                :
                lS
                
              
              
                S. 89–8′
                :
                9506.65
                ::
                Rad
                :
                lS
                 = 9507.73
              
            
            
              
                Log. 9506.65 + Rad.
                 13.9780275
                
              
              
                L.S. 89°–8′
                9.9999503
                
              
              
                
                3.9780772
                = 9507.73 = lS.
              
            
            for the height of S. the summit of the N. peak by the observations
              from m.
            in the horizontal △ Omu. Fig. 4.
            
              
                
                given mu
                =
                6588.8
              
              
              
                
                
                
                  °′
              
              
                
                ∠ umO 
                =
                  48–48
              
              
                
                muO
                = 
                117–24 or 62°–36′
              
              
                
                mOu
                =
                 13–48
              
              
                
                reqd mO
                
              
              
                
                uO.
                
              
            
            
              
                  
                S. O
                :
                mu
                ::
                S. u
                :
                mO.
                
              
              
                
                S. 13°–48′
                :
                6588.8
                ::
                S. 62°–36′
                :
                mO.
                = 24523.3
              
            
            
              
                
                Log. 6588.8
                 3.8188061
                
              
              
                
                L.S. 62°–36′
                9.9483227
                
              
              
                
                
                13.7671288
                
              
              
                −
                L.S. 13°–48′
                9.3775493
                
              
              
                
                
                4.3895795
                = 24523.3
              
            
            
            
              
                for uO, S. O
                :
                mu
                ::
                S. m
                :
                uO
                
              
              
                S. 13°–48′
                :
                6588.8
                ::
                S. 48°–48′
                :
                uO
                = 20783.21
              
            
            
              
                
                Log. 6588.8
                 3.8188061
                
              
              
                
                L.S. 48°–48′
                9.8764574
                
              
              
                
                
                13.6952635
                
              
              
                −
                L.S. 13°–48′
                9.3775493
                
              
              
                
                
                4.3177142
                = 20783.21
              
            
            
            
              
              
            
            
              
                In the right ∠d vertical △ SmO
              
              
                given mO.
                = 
                24523.3
              
              
                
                 
                 °′
              
              
                ∠ m
                = 
                 7–13
              
              
                ∠ S
                = 
                82–47
              
              
                reqd SO
                
              
            
            
              
                
                S. S
                :
                 mO
                ::
                S. m
                :
                SO
                
              
              
                
                S. 82°–47′
                :
                24523.3
                ::
                S. 7°–13′
                :
                SO. 
                =
                 3105.261
              
              
                
                Log. 24523.3
                 4.3895795
                 + oq
                =
                48.749
              
              
                
                L.S. 7°–13′
                9.0990651
                 SQ
                =
                3154.01 
              
              
                
                
                13.4886446
                
              
              
                −
                L.S. 82°–47′
                9.9965459
                
              
              
                
                
                3.4920987
                = 3105.261
              
            
            
            
            
              
                In the right ∠d vertical △ SnP.
              
              
                
                given nP
                = 
                uO = 20783.21
              
              
                
                
                 
                 °′
              
              
                
                ∠ n
                = 
                 8–27
              
              
                
                ∠ S
                = 
                81–33
              
              
                
                reqd SP
                
              
            
            
              
                
                S. S
                :
                 nP
                ::
                S n.
                :
                SP
                
              
              
                
                S. 81°–33′
                :
                20783.21
                ::
                S. 8°–27′
                :
                SP. 
                =
                 3087.54
              
              
                
                Log. 20783.21
                 4.3177142
                 + pq
                =
                8.  
              
              
                
                L.S. 8°–27′
                9.1671586
                 SQ
                =
                3095.54
              
              
                
                
                13.4848728
                
              
              
                −
                L.S. 81–33
                9.9952597
                
              
              
                
                
                3.4896131
                = 3087.54
              
            
            
            Proceeding to the result of the observations of altitude, they do not come out so fortunately correct as the horizontal angles did. for, taking a mean of the two altitudes of the S. peak, and of the two of the North peak, that of 143 f resulting from the observation at l. will not fill up the whole space of their difference. to bring them together we must distribute the whole error equally among the several vertical angles which enter into the operations.
            3. of these are in Fig. 2. viz. acg. dci. & adf.
            2. are in  Fig. 3. mnt & lmo.
            1. in Fig. 1. SlL.
            2. in the altitudes of the N. peak, the one taken
            8.   from m. the other from n.
            the following equation gives the portion of error in altitude to be ascribed to each of these vertical angles.
            
              
                2933 + 3x + 2890 + 2x2 + 143 + x
                =
                3154  − 2x + 3095 − x2.
              
              
                3054.5 + 3.5x
                =
                3124.5 − 1.5x
              
              
                5x
                =
                70
              
              
                x
                =
                14
              
            
            there must be a correction then of 14.f in altitude for every vertical angle entering into each result, as follows.
            
              
                the height of S. peak
                
              
              
                  
                from Fig. 2. is 2933. add 14 × 3. ye error for 3 ∠s gives
                2975
              
              
                
                from station m. 2890 + 14 × 2.for 2. ∠s
                2918
              
              
                
                
                5893
              
              
                
                the mean may be considd the height of S. peak 
                2946.5
              
              
              
                the height of N. peak
                
              
              
                
                from station m. 3154. subtract 14 × 2. error for 2. ∠s 
                3126.
              
              
                
                from station n. 3095.− 14error of 1. ∠
                3081
              
              
                
                
                6207
              
              
                
                the mean height of the N. peak 
                3103.5
              
              
                
                to the height of S. peak 2946.5 add 143 + 14 = 157 for 1. ∠ 
                3103.5
              
              
                
                from the height of N. peak 3103.5 subtract157
                2946.5
              
            
            this error of 14.f. in altitude on every vertical observn amounts to  about 2¼′ which with an instrument whose Nonius indicates to 3.′ only, is perhaps as near as we may generally count on coming; at least as near as eyes of 72. may come. add to ys too the diameter of the crosshair which, magnified as it is produces sensible uncertainty.
            
            To recapitulate
            
              
                the mean height of the sharp or S. peak
                f   
              
              
                  
                above the surface of Otter river is 
                2946.5
              
              
                
                of the North peak
                3103.5
              
              
                
                their difference of height
                157. 
              
            
            the distance of the 2 summits nearly 1.8. mile exactly 9507.73
            the magnetic bearing of the summit of the North from that of the S. peak is N. 35–50. E from which 2.° must be subtracted for the present variation of the needle.
            the base lines measured, the one of 2806.33 feet or .55 of a mile, the other of 6589 f. or 1.8 1¼ mile, were on the plains of Otter river belonging to Christopher Clarke esq. & to Donald’s heirs, near the mill of the latter; the former line in the exact direction to the axis of the S. peak, the latter nearly parallel with the bearing of the one peak from the other.
            the distance of the base lines measured, from the points in the bases of the mountains directly vertically under their summits was, the nearest 19002.2 f. the farthest 24523.3 f. or about 4. miles generally.
            supposing the radius of the earth 3965. miles and the height of theN. Peak 3103.5 feet = .5876893 mile then it may be seen over a level country to the distance of 68.2083 miles, which will include the whole or a part of the counties of Amherst, Nelson, Albem.Fluvanna, Buckingh. CumbldFranklin, BedfdCampbllPr. EdwdCharlottePatrick, Henry, Pittsylva, Halifax
            
              and over the tops of the intervening mountains in Rockbridge & Botetourt, the following is the proof.
            in a right ∠d △ given the hypoth. b.c. = 3965.588 miles a leg. ac = 3965. required the other leg. ab.
            
              
                  
                bc
                :
                 Rad
                ::
                ac
                :
                S. b.
                
              
              
                
                3965.588
                :
                Rad.
                ::
                3965
                :
                S. b 
                = 89°–0′–52″
              
            
            
              
                
                Rad. + Log. 3965
                 13.5982432
                
                
                
              
              
                −
                Log. 3965.588
                3.5983075
                
                °   ′   ″
                
              
              
                
                
                9.9999357
                =
                89– 0–52
                = ∠ b 
              
              
                
                
                
                and
                59– 8
                = ∠ c 
              
            
            
              
                
                Rad
                :
                 bc
                ::
                S c
                :
                ab
                
              
              
                Rad
                :
                3965.588
                ::
                S. 59′–8″
                :
                ab 
                68.2083
              
            
            
              
                Log. 3965.588
                 3.5983075
                
              
              
                L.S. 59′–8″
                8.2355299
                
              
              
                −
                Rad.
                11.8338374
                 = 68.2083
              
            
            
              
                vertical angles
                corresponding bases
                corresponding perpendiculars
              
              
                 
                °′ 
                 
                 
                 
                 
              
              
                SlL.
                0–52
                lL
                 9506.86
                SL.
                 143.482
              
              
                icd.
                21
                ci
                 2806.261
                di
                  17.1427
              
              
                akg
                8–12
                gk.
                20323.9
                ag.
                2928.711
              
              
                acg.
                7–15
                cg
                23021.609
                ag.
                2928.711
              
              
                tnm.
                27
                nt.
                 6588.8
                mt.
                  51.7493
              
              
                lmo
                8– 2
                mo.
                20135.61
                lo.
                2841.83
              
              
                S.mO
                7–13
                tP.
                24523.3
                SO.
                3105.261
              
              
                SnP.
                8–27
                nP.
                20783.21
                SP.
                3087.54
              
            
            to estimate loosely the average of error in the vertical observations the average of the perpendiculars is 1888. of which 14 f. is the 1135 part the average of the vertl angles is 5°–6′–7½″ = 18360.″ 135th part is 136″ = 2′–16″
            
            
            Map of the ground. scale 1000. f = ¼ inch
            
              
              
            
            
            
             The form of the Peaks as seen from mr Clark’s
          